DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 7, each recites in part “receiving, by the terminal device, the feedback message, the feedback message being”. The underlined limitations have not been recited prior, so an antecedent issue is raised. Appropriate correction is required.
Regarding claims 2-5, 8-11 and 13, these claims depend from one of claims 1 and 7, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-8, 10, 12 and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2021/008162, “Agiwal”) and its provisional application 62/613977 (“Agiwal977”) in view of Tang et al. (US 2019/0238210, “Tang”).
Examiner’s note: in what follows, references are drawn to Agiwal unless otherwise mentioned.
Agiwal discloses “Apparatus and Method of Beam Recovery on secondary Cell (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for indicating beam failure recovery BFR, comprising: 
when a condition for triggering BFR is met ([0137] “The UE detects a beam failure on SCell if number of detected beam failure instances within a defined time duration (beamFailureDetectionTimer) exceeds a configured maximum number (pre-defined or signaled to UE by gNB in RRC message) at operation 912.” See [Agiwal977, Fig. 9 on P19, and Method 5; Step 1 on P17]), sending, by a terminal device, a media access control MAC control element CE, the MAC CE indicating a beam index corresponding to a beam ([0141 and Fig. 9] “UE transmits Beam Failure Recovery Request at operation 934. In the UL grant received in RAR, UE also transmits C-RNTI MAC CE at operation 934.In an embodiment, the beam failure recovery request is a e MAC CE which include the SCell index of the SCell for which beam failure recovery is initiated” See [Agiwal977, Fig. 9 on P19, and Method 5; Step 3 on P17]. Note that Agiwal does not specifically describe about MACE CE carrying a beam index. This will be discussed in view of Tang.); and 
receiving, by the terminal device (See Fig. 9; “UE”), the feedback message ([0142 and Fig. 9] “UE monitors for beam failure recovery response while contention resolution timer is running at operation 940.” See [Agiwal977, Fig. 9 on P19, and Method 5; Step 4 on P18]), the feedback message being sent by a network device based on the beam corresponding to the beam index indicated by the MAC CE ([0143 and Fig. 9] “beam failure recovery response is a MAC CE and includes the SCell Index of SCell for which beam recovery request was transmitted.” See [Agiwal977, Fig. 9 on P19, and Method 5; Step 4 on P18]).
It is noted that while disclosing a BFR procedure, Agiwal does not specifically teach about MAC CE carrying a beam index. It, however, had been known before the effective filing date of the instant application as shown by Tang as follows; 
the MAC CE indicating a beam index ([Tang, 0084] “the terminal device may send the indexes of the M beams to the network-side device using a plurality of MAC CEs.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Agiwal by using the features of 

Regarding claim 7, it is a terminal device claim corresponding to the method claim 1, except “a processor, a transceiver, and a memory for storing a computer program that is capable of running on the processor” ([0253 and Fig. 24] “the terminal includes a transceiver 2410, a controller 2420 and a memory 2430. The transceiver 2410, the controller 2420 and the memory 2430 are configured to perform the operations of the UE”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

Regarding claim 6, a method for indicating beam failure recovery BFR, comprising: 
receiving, by a network device, a media access control MAC control element CE sent by a terminal device ([0141 and Fig. 9] “UE transmits Beam Failure Recovery Request at operation 934. In the UL grant received in RAR, UE also transmits C-RNTI MAC CE at operation 934. In an embodiment, the beam failure recovery request is a e MAC CE which include the SCell index of the SCell for which beam failure recovery is initiated” See [Agiwal977, Fig. 9 on P19, and Method 5; Step 3 on P17].); and 
sending, by the network device (See Fig. 9; “UE”), the feedback message ([0142 and Fig. 9] “UE monitors for beam failure recovery response while contention resolution beam failure recovery response is a MAC CE and includes the SCell Index of SCell for which beam recovery request was transmitted.” See [Agiwal977, Fig. 9 on P19, and Method 5; Step 4 on P18]. Note that Agiwal does not specifically describe about MACE CE carrying a beam index. This will be discussed in view of Tang.); 
wherein the feedback message is used for determining whether the BFR is successful by the terminal device ([0143] “If the UE receives the beam failure recovery response MAC CE including the SCell Index of SCell for which beam recovery request was transmitted while contention resolution timer is running, Beam Failure Recovery is considered successfully completed.” See [Agiwal977, Fig. 9 on P19, and Method 5; Step 4 on P18]).
It is noted that while disclosing a BFR procedure, Agiwal does not specifically teach about MAC CE carrying a beam index. It, however, had been known before the effective filing date of the instant application as shown by Tang as follows; 
a beam index indicated by the MAC CE ([Tang, 0084] “the terminal device may send the indexes of the M beams to the network-side device using a plurality of MAC CEs.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Agiwal by using the features of Tang in order to effectively keep tracking beams in a beamforming technology such that “a beam tracking method. The method includes determining, by a terminal device, N 

Regarding claim 12, it is a network device claim corresponding to the method claim 6 except “a processor and a memory for storing a computer program that is capable of running on the processor” ([0261 and Fig. 25] “Referring to FIG. 25, a base station includes a transceiver 2510, a controller 2520 and a memory 2530. The transceiver 2510, the controller 2520 and the memory 2530 are configured to perform the operations of the network (e.g., gNB) illustrated in the figures, e.g., FIGS. 1 to 23”), and is therefore rejected for the similar reasons set forth in the rejection of claim 6. 

With respect to dependent claims:
Regarding claims 2 and 8, the method according to claim 1 and the terminal device according to claim 7, respectively, wherein the method further comprises: determining, by the terminal device, whether the BFR is successful based on the feedback message ([0143] “If the UE receives the beam failure recovery response MAC CE including the SCell Index of SCell for which beam recovery request was transmitted while contention resolution timer is running, Beam Failure Recovery is considered successfully completed.” See [Agiwal977, Fig. 9 on P19, and Method 5; Step 4 on P18]).

Regarding claims 4 and 10, the method according to claim 1 and the terminal device according to claim 8, respectively, wherein the method further comprises: before 
determining, by the terminal device, a downlink beam that meets a threshold condition ([0138 and Fig. 9] “when the communications device determines that the beam failure recovery request procedure of the cell in which the beam failure occurs is completed, the method further includes: stopping, by the communications device, timing of the retransmission timer”); and 
taking the downlink beam that meets the threshold condition as the beam corresponding to the beam index indicated by the MAC CE (aforesaid Step 4 of Fig. 9.).

Regarding claim 13, a non-transitory computer readable storage medium storing an executable program that, when executed by a processor, implements the method for indicating beam failure recovery according to claim 1 ([0259] “the operations of the terminal may be implemented using the memory 2430 storing corresponding program codes. Specifically, the terminal may be equipped with the memory 2430 to store program codes implementing desired operations.”).

Regarding claim 14, a non-transitory computer readable storage medium storing an executable program that, when executed by a processor, implements the method for indicating beam failure recovery according to claim 6 ([0265] “the operations of the base station may be implemented using the memory 2530 storing corresponding program codes. Specifically, the base station may be equipped with the memory 2530 to store program codes implementing desired operations.”).

Claim(s) 3 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2021/008162, “Agiwal”) and its provisional application 62/613977 (“Agiwal977”) in view of Tang et al. (US 2019/0238210, “Tang”) and further in view of Xu et al. (US 2020/0344621, “Xu”).
Examiner’s note: in what follows, references are drawn to Agiwal unless otherwise mentioned.
Regarding claims 3 and 9, it is noted that while disclosing a BFR procedure, Agiwal does not specifically teach about receiving scheduling information as a success test. It, however, had been known before the effective filing date of the instant application as shown by Xu as follows; 
the method according to claim 2 and the terminal device according to claim 8, respectively, wherein the determining, by the terminal device, whether the BFR is successful based on the feedback message comprises: 
determining, by the terminal device, that the BFR is successful when downlink scheduling information sent by the network device is received ([Xu, 0152] “If the terminal device receives, before the beam failure recovery timer times out, an uplink grant or downlink scheduling on the PDCCH scrambled by using the C-RNTI of the cell in which the beam failure occurs, the terminal device stops and resets the beam failure recovery timer, and may determine that a beam failure recovery request procedure of the cell in which the beam failure occurs is completed”); and 
determining, by the terminal device, that the BFR fails when the downlink scheduling information sent by the network device is not received ([Xu, 0152] “if the 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Agiwal by using the features of Xu in order to ensure continuity of communication between two wireless entities and reduce power consumption such that “when the communications device determines that the beam failure recovery request procedure of the cell in which the beam failure occurs is completed, the method further includes: stopping, by the communications device, timing of the retransmission timer” [Xu, 0033].

Claim(s) 5 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2021/008162, “Agiwal”) and its provisional application 62/613977 (“Agiwal977”) in view of Tang et al. (US 2019/0238210, “Tang”) and further in view of Belleschi et al. (US 2021/0194642, “Belleschi”) and its provisional application 62/571522 (“Belleschi522”).
Examiner’s note: in what follows, references are drawn to Agiwal unless otherwise mentioned.
Regarding claims 5 and 11, it is noted that while disclosing a BFR procedure, Agiwal does not specifically teach about dynamically scheduled resources for MAC CE. 
the method according to claim 1 and the terminal device according to claim 8, respectively, wherein: resources used by the terminal device to send the MAC CE are configured based on dynamic scheduling ([Belleschi, 0090] “the grant of radio resources is configured to trigger the transmission of further control information by the wireless device (e.g. a new MAC CE), such that the wireless devices transmits further, updated control information using the granted radio resources. The grant of radio resources may utilize dynamic scheduling (i.e. where radio resources are scheduled for each uplink transmission).” See [Belleschi572, P14 lines 8-11]) or by using semi-static resources (This alternative is not examined.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Agiwal by using the features of Belleschi in order to effectively and dynamically utilize resources such that “allows the eNB to provide more accurate scheduling decisions to the UE” [Belleschi, 0040].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 


/HARRY H KIM/           Primary Examiner, Art Unit 2411